[BINGHAM McCUTCHEN LLP LETTERHEAD] March 6, 2013 Pioneer Series Trust III 60 State Street Boston, Massachusetts02109 Ladies and Gentlemen: We have acted as counsel to Pioneer Series Trust III, a Delaware statutory trust, in its individual capacity (the “Trust”), and on behalf of its series, Pioneer Fundamental Value Fund, in connection with the Trust’s Registration Statement on Form N-14 to be filed with the Securities and Exchange Commission on or about March 6, 2013 (the “Registration Statement”), with respect to the Pioneer Fundamental Value Fund’s issuance of Class A, Class C and Class Y shares of beneficial interest (the “Shares”) to be issued in exchange for the assets of Pioneer Disciplined Value Fund, a series of Pioneer Series Trust V, a Delaware statutory trust, as described in the Registration Statement (the “Reorganization”).You have requested that we deliver this opinion to you in connection with the Trust’s filing of the Registration Statement. In connection with the furnishing of this opinion, we have examined the following documents: (a)A certificate of the Secretary of the State of Delaware, dated as of a recent date, as to the existence of the Trust; (b)A copy, certified by the Secretary of the State of Delaware, of the Trust’s Certificate of Trust filed with the Secretary of State (the “Certificate of Trust”); (c)A certificate executed by the Secretary of the Trust, certifying as to, and attaching copies of, the Trust’s Agreement and Declaration of Trust (the “Declaration”), the Trust’s By-Laws (the “By-Laws”), and the resolutions adopted by the Trustees of the Trust authorizing the Reorganization and the issuance of the Shares on behalf of Pioneer Fundamental Value Fund (the “Resolutions”); (d) a printer’s proof, received on February 28, 2013, of the Registration Statement; and Pioneer Series Trust III March 6, 2013 Page 2 (e) a copy of the Agreement and Plan of Reorganization to be entered into by Pioneer Fundamental Value Fund in the form included as Exhibit B to the Registration Statement referred to in paragraph (d) above (the “Agreement and Plan of Reorganization”). In such examination, we have assumed the genuineness of all signatures, the conformity to the originals of all of the documents reviewed by us as copies, including conformed copies, the authenticity and completeness of all original documents reviewed by us in original or copy form and the legal competence of each individual executing any document.We have assumed that the Registration Statement as filed with the Securities and Exchange Commission will be in substantially the form of the printer’s proof referred to in paragraph (d) above, and that the Agreement and Plan of Reorganization will be duly completed, executed and delivered by the parties thereto in substantially the form of the copy referred to in paragraph (e) above.
